                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 11-20483
         Plaintiff,
v.                                                  Honorable Nancy G. Edmunds

DAVID SIMPSON,

         Defendant.
                        /

     ORDER AND OPINION DENYING DEFENDANT’S 28 U.S.C § 2255 MOTION TO
              VACATE, SET ASIDE, OR CORRECT SENTENCE [53]

       Pending before the Court is Defendant David Simpson’s motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 53.) Defendant

challenges his conviction and sentence on count two of the indictment—use of a firearm

in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c). Defendant

contends he is entitled to relief under 28 U.S.C. § 2255 in light of the Supreme Court’s

opinion in Johnson v. United States, which held that the residential clause of the Armed

Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally vague. Defendant

argues that his conviction and sentence are unconstitutional because the predicate

offense underlying count two, Hobbs Act robbery, does not qualify as a crime of violence

under 18 U.S.C. § 924(c)(3)(A), and the residual clause of 18 U.S.C. § 924(c)(3)(B) is

unconstitutionally vague under Johnson. After reviewing the briefing of the parties, the

Court finds that an evidentiary hearing is not needed. For the reasons stated below,

Defendant’s motion is denied.




                                           1 
 
       I.             Background

              Defendant was charged with Hobbs Act robbery, in violation of 18 U.S.C. § 1951,

and using a firearm during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c). The charges arose out of his armed robbery of an armored car outside of the

Michigan Treasury in Sterling Heights, Michigan. On November 21, 2011, Defendant pled

guilty to both counts of the indictment. On February 28, 2012, this Court sentenced him

to 147 months in prison—63 months on the robbery count and 84 months on the firearm

count. Defendant did not file a direct appeal.

              On June 26, 2016, Defendant filed the instant motion to vacate his sentence under

28 U.S.C. § 2255. Although the motion was filed several years after his conviction, the

parties appear to agree that the motion is timely because it was filed within one year of

the Supreme Court’s decision in Johnson.1

       II.            Standard of Review

              Under 28 U.S.C. § 2255, "[a] prisoner in custody under sentence of a [federal]

court . . . claiming the right to be released . . . may move the court which imposed the

sentence to vacate, set aside or correct the sentence."                         To prevail on the motion,

Defendant must show "(1) an error of constitutional magnitude; (2) a sentence imposed

outside the statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid." McPhearson v. United States, 675 F.3d 553, 559

(6th Cir. 2012) (quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003)).




                                                            
1
  Johnson did not concern whether a conviction for Hobbs Act robbery constitutes a crime of violence under 18 
U.S.C. § 924(c), and the Court questions whether the motion is timely as to that issue.  Notwithstanding, the Court 
will address the merits of the motion without addressing the timeliness of the issues raised.    

                                                               2 
 
“It is well-established that a § 2255 motion 'is not a substitute for direct appeal.'" Ray v.

United States, 721 F.3d 758, 761 (6th Cir. 2013) (citations omitted). "[C]laims that could

have been raised on direct appeal, but were not, will not be entertained via a motion under

§ 2255 unless the petitioner shows: (1) cause and actual prejudice to excuse his failure

to raise the claims previously; or (2) that he is 'actually innocent' of the crime." Id. (citing

Bousley v. United States, 523 U.S. 614, 622 (1998)). And "it is equally well settled that a

§ 2255 motion may not be employed to relitigate an issue that was raised and considered

on direct appeal absent highly exceptional circumstances, such as an intervening change

in the law." Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999).

    III.      Analysis

           Liability for a crime of violence under § 924(c)(3) attaches where the predicate

offense is a felony and

    (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another, or

    (B) that by its nature, involves a substantial risk that physical force against the
        person or property of another may be used in the course of committing the
        offense.

18 U.S.C. § 924(c)(3). To determine whether a conviction offense is a crime of violence,

courts apply a categorical approach “focus[ing] on the statutory definition of the offense,

rather than the manner in which the offender may have violated the statute in a particular

circumstance.” United States v. Rafidi, 829 F.3d 437, 444 (6th Cir. 2016) (quoting United

States v. Denson, 728 F.3d 603, 607 (6th Cir. 2013)).

           Here, Defendant’s predicate offense was his conviction for Hobbs Act robbery as

charged in count one of the indictment. Defendant argues that his Hobbs Act robbery

conviction does not qualify as a crime of violence under § 924(c)(3) because it is possible

                                                3 
 
to satisfy the offense elements of the Hobbs Act without using, attempting, or threatening

physical force as required by § 924(c)(3)(A).

          While Defendant’s motion was pending, the Sixth Circuit addressed this exact

issue. See United States v. Gooch, 850 F.3d 285, 290 (6th Cir. 2017), cert. denied, 137

S. Ct. 2230, 198 L. Ed. 2d 670 (2017). In Gooch, the Sixth Circuit rejected the very

argument made by Defendant here and held that “Hobbs Act robbery constitutes a crime

of violence.” Gooch, 850 F.3d at 292. In doing so, the Sixth Circuit recognized that at

least five other circuit courts have reached the same conclusion. See id. (citing cases).

Thus Defendant’s conviction on count one of the indictment constitutes a crime of

violence, and his conviction on count two does not violate due process.

          Defendant’s Johnson argument is similarly without merit. In United States v.

Taylor, 814 F.3d 340 (6th Cir. 2016), the Sixth Circuit rejected the argument that the

residual clause of 18 U.S.C. § 924(c)(3) is unconstitutionally vague. The court held that

Johnson did not require reversing the defendant’s conviction under 18 U.S.C. § 924(c)

and pointed to several factors that distinguished the [ACCA’s] residual clause from §

924(c)(3)(B). Id. at 376. Accordingly, even if Defendant’s conviction was not for a crime

of violence under the elements clause of § 924(c)(3)(A), Defendant’s motion would still

fail because under Sixth Circuit precedent Johnson did not invalidate the residual clause

of § 924(c)(3)(B).

    IV.      Conclusion

          For the foregoing reasons, Defendant's 28 U.S.C. § 2255 motion is DENIED,

and the Court DECLINES TO ISSUE a Certificate of Appealability.




                                            4 
 
SO ORDERED.

                                 S/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: April 22, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on April 22, 2019, by electronic and/or ordinary mail.

                                 S/Lisa Bartlett
                                 Case Manager




                                          5 
 
